UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


RONALD LARKINS,

                               Petitioner,
       v.                                                     9:18-CV-1491
                                                              (DNH/DEP)
JOSEPH NOETH,

                               Respondent.


APPEARANCES:                                                  OF COUNSEL:

RONALD LARKINS
Petitioner pro se
11-B-3910
Attica Correctional Facility
Box 149
Attica, NY 14011

HON. LETITIA JAMES                                            ALYSON J. GILL, ESQ.
Attorney for Respondent                                       Ass’t Attorney General
New York State Attorney General
The Capitol
Albany, New York 12224

DAVID E. PEEBLES
United States Magistrate Judge

                                       DECISION and ORDER

       Petitioner filed a petition seeking habeas corpus relief pursuant to 28 U.S.C. § 2254.

Dkt. No. 1, Petition. On January 3, 2019, the Court directed respondent to answer the

petition. Dkt. No. 4, Decision and Order dated 01/03/19. On May 20, 2019, respondent filed

an answer, as well as a memorandum of law and supporting state court records. Dkt. No. 9,

Answer; Dkt. No. 9-1, Memorandum of Law; Dkt. Nos. 10 & 11, State Court Records.

       On May 30, 2019, the Court received petitioner’s motion which requested (1) that
respondent produce unidentified transcripts, motions, and hearing records so that he could

properly reply to respondent’s answer and (2) an extension of time to file his reply to

respondent’s answer (hereinafter “traverse”). Dkt. No. 13. The next day the Court denied

petitioner’s motion, noting that petitioner’s request was too vague and respondent had met

his obligation in producing records relevant to the petition. Dkt. No. 14, Text Order dated

05/31/19. The Court’s Order also provided petitioner with an additional thirty days to either

reply to the answer or file a new motion specifically identifying the parts of the transcripts,

motions, and hearing records which were missing and explaining why they were relevant for

crafting petitioner’s reply.

       On June 11, 2019, petitioner renewed both his motions to produce various documents

and request an extension. Dkt. No. 15. Specifically, petitioner sought (1) his written motion

for reassignment of counsel, which counsel for respondent previously stated he was unable

to find and produce for either party or the Court; (2) the transcript of the trial court’s oral

denial of that motion; (3) a jury note requesting to view an “inventory receipt”; and (4) the

actual “inventory receipt.” Id.

       On June 12, 2019, the Court directed that a response be f iled. Dkt. Entry dated

06/12/19. Later that day, counsel for respondent submitted said response along with

courtesy copies of (1) an excerpt of the transcript from September 16, 2014, containing the

relevant discussion regarding petitioner’s orally renewed motion for new counsel and the trial

court’s subsequent denial of said motion (Dkt. No. 16-1); (2) the jury notes, as well as the

verdict sheet, from petitioner’s trial (Dkt. No. 16-2); and (3) the impound and inventory report

for petitioner’s 1998 Lexus (Dkt. No. 16-3). Dkt. No. 16 at 2. Respondent reaf firmed that

petitioner’s “written motion for reassignment of counsel cannot be found.” Id. at 1. Further,

                                                  2
respondent did not oppose petitioner’s request for an extension to file his traverse. Id. at 2.

       In light of respondent’s submission indicating that the documents petitioner sought in

his motion have now been provided to him, petitioner will have thirty (30) days to either (1)

withdraw his motion or (2) file a reply to respondent’s submission in connection with

petitioner’s motion. If petitioner fails to do either, his renewed motion for production of

documents will be denied as moot. At that time, petitioner’s deadline to file his traverse will

be set.

       WHEREFORE, it is

       ORDERED that petitioner's request for an extension is GRANTED IN PART to the

extent that petitioner’s deadline to file his traverse will be held in abeyance pending the

outcome of the present motion; and it is further

       ORDERED that petitioner has thirty (30) days from the date of this Order to either (1)

withdraw his motion or (2) file a reply to respondent’s submission in connection with

petitioner’s motion. If petitioner fails to do either his renewed motion for production of

documents will be denied as moot; and it is further

       ORDERED that the Clerk serve a copy of this Decision and Order upon the parties in

accordance with the Local Rules.

Dated: June 14, 2019




                                                3
